UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended February 28, 2013 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 001-35245 SYNERGY RESOURCES CORPORATION (Exact Name of Registrant as Specified in its Charter) Colorado 20-2835920 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 20203 Highway 60, Platteville, Colorado80651 (Address of Principal Executive Offices)(Zip Code) Registrant's telephone number including area code:(970) 737-1073 N/A Former name, former address, and former fiscal year, if changed since last report Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Larger accelerated filer o Accelerated filer x Non-accelerated filer o Smaller reporting company o Indicate by check mark whether registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNo x Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: 55,226,616 shares outstanding as of April 1, 2013. SYNERGY RESOURCES CORPORATION Index Page Part I – FINANCIAL INFORMATION Item 1. Financial Statements Balance Sheets as of February 28, 2013 (unaudited)and August 31, 2012 3 Statements of Operations for the three months and six months ended February 28, 2013 and February 29, 2012 (unaudited) 4 Statements of Cash Flows for the six months ended February 28, 2013 and February 29, 2012 (unaudited) 5 Notes to Financial Statements (unaudited) 6 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 24 Item 3. Quantitative and Qualitative Disclosures About Market Risk 37 Item 4. Controls and Procedures 38 Part II - OTHER INFORMATION Item 6. Exhibits 38 SIGNATURES 39 2 Table of Contents SYNERGY RESOURCES CORPORATION BALANCE SHEETS (in thousands, except share data) ASSETS February 28, 2013 August 31, (unaudited) Current assets: Cash and cash equivalents $ $ Accounts receivable: Oil and gas sales Joint interest billing Inventory Commodity derivative - Other current assets Total current assets Property and equipment Evaluated oil and gas properties, net Unevaluated oil and gas properties Other property and equipment, net Property and equipment, net Deferred tas axxet, net - Other assets Total assets $ $ LIABILITIES AND SHAREHOLDERS' EQUITY Current liabilities Trade accounts payable $ $ Well costs payable Revenue payable Production taxes payable Other accrued expenses Total current liabilities Revolving credit facility Commodity derivative - Deferred tax liability, net - Asset retirement obligations Total liabilities Commitments and contingencies (see Note 13) Shareholders' equity Preferred stock - $0.01 par value, 10,000,000 shares authorized: no shares issued and outstanding - - Common stock - $0.001 par value, 100,000,000 shares authorized: 55,226,616 and 51,409,340 shares issued and outstanding, respectively 55 51 Additional paid-in capital Accumulated deficit ) ) Total shareholders' equity Total liabilities and shareholders' equity $ $ The accompanying notes are an integral part of these financial statements. 3 Table of Contents SYNERGY RESOURCES CORPORATION STATEMENTS OF OPERATIONS (unaudited; in thousands, except share and per share data) Three Months Ended Six Months Ended February 28 February 29 February 28 February 29 Oil and gas revenues $ Expenses Lease operating expenses Production taxes Depreciation, depletion, and amortization General and administrative Total expenses Operating income Other income (expense) Commodity derivative loss ) - ) - Interest Income 8 3 15 11 Total other income (expense) ) 3 ) 11 Income before income taxes Deferred income tax (provision) benefit ) ) Net income $ Net income per common share: Basic $ Diluted $ Weighted average shares outstanding: Basic Diluted The accompanying notes are an integral part of these financial statements. 4 Table of Contents SYNERGY RESOURCES CORPORATION STATEMENTS OF CASH FLOWS for the six months ended February 28, 2013 and February 29 2012 (unaudited, in thousands) Cash flows from operating activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation, depletion, and amortization Provision for deferred taxes ) Stock-based compensation Valuation (increase) decrease in commodity derivatives - Changes in operating assets and liabilities: Accounts receivable Oil and gas sales ) ) Joint interest billing ) ) Inventory ) ) Accounts payable Trade 55 Revenue Production taxes Accrued expenses ) Other ) Total Adjustments Net cash provided by operating activities Cash flows from investing activities: Acquisition of property and equipment ) ) Net cash used in investing activities ) ) Cash flows from financing activities: Proceeds from sale of stock - Offering costs - ) Proceeds from exercise of warrants - Proceeds from revolving credit facility Payment of related party note payable - ) Net cash provided by financing activities Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental Cash Flow Information (See Note 14) The accompanying notes are an integral part of these financial statements. 5 Table of Contents SYNERGY RESOURCES CORPORATION NOTES TO FINANCIAL STATEMENTS February 28, 2013 (unaudited) 1. Organization and Summary of Significant Accounting Policies Organization:Synergy Resources Corporation ("the Company”) is engaged in oil and gas acquisition, exploration, development and production activities, primarily in the Denver-Julesburg Basin ("D-J Basin") of Colorado. Basis of Presentation:The Company has adopted August 31st as the end of its fiscal year.The Company does not utilize any special purpose entities. At the directive of the Securities and Exchange Commission to use “plain English” in public filings, the Company will use such terms as “we,” “our,” “us” or “the Company” in place of Synergy Resources Corporation. When such terms are used in this manner throughout this document, they are in reference only to the corporation, Synergy Resources Corporation, and are not used in reference to the Board of Directors, corporate officers, management, or any individual employee or group of employees. The Company prepares its financial statements in accordance with accounting principles generally accepted in the United States of America (“US GAAP”). Interim Financial Information:The interim financial statements included herein have been prepared by the Company, without audit, pursuant to the rules and regulations of the SEC as promulgated in Rule 10-01 of Regulation S-X.Certain information and footnote disclosures normally included in financial statements prepared in accordance with US GAAP have been condensed or omitted pursuant to such SEC rules and regulations.The Company believes that the disclosures included are adequate to make the information presented not misleading, and recommends that these financial statements be read in conjunction with the audited financial statements and notes thereto for the year ended August 31, 2012. In management’s opinion, the unaudited financial statements contained herein reflect all adjustments, consisting solely of normal recurring items, which are necessary for the fair presentation of the Company’s financial position, results of operations, and cash flows on a basis consistent with that of its prior audited financial statements.However, the results of operations for interim periods may not be indicative of results to be expected for the full fiscal year. Reclassifications:Certain amounts previously presented for prior periods have been reclassified to conform to the current presentation.The reclassifications had no effect on net income, working capital or equity previously reported. Use of Estimates:The preparation of financial statements in conformity with US GAAP requires management to make estimates and assumptions that affect the reported amount of assets and liabilities, including oil and gas reserves, and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.Management routinely makes judgments and estimates about the effects of matters that are inherently uncertain.Management bases its estimates and judgments on historical experience and on various other factors that are believed to be reasonable under the circumstances, the results of which form the basis for making judgments about the carrying values of assets and liabilities that are not readily apparent from other sources.Estimates and assumptions are revised periodically and the effects of revisions are reflected in the financial statements in the period it is determined to be necessary.Actual results could differ from these estimates. 6 Table of Contents Cash and Cash Equivalents:The Company considers cash in banks, deposits in transit, and highly liquid debt instruments purchased with original maturities of three months or less to be cash and cash equivalents. Inventory:Inventories consist primarily of tubular goods and well equipment to be used in future drilling operations or repair operations and are carried at the lower of cost or market. Oil and Gas Properties:The Company uses the full cost method of accounting for costs related to its oil and gas properties.Accordingly, all costs associated with acquisition, exploration, and development of oil and gas reserves (including the costs of unsuccessful efforts) are capitalized into a single full cost pool.These costs include land acquisition costs, geological and geophysical expense, carrying charges on non-producing properties, costs of drilling and overhead charges directly related to acquisition and exploration activities.Under the full cost method, no gain or loss is recognized upon the sale or abandonment of oil and gas properties unless non-recognition of such gain or loss would significantly alter the relationship between capitalized costs and proved oil and gas reserves. Capitalized costs of oil and gas properties are depleted using the unit-of-production method based upon estimates of proved reserves.For depletion purposes, the volume of petroleum reserves and production is converted into a common unit of measure at the energy equivalent conversion rate of six thousand cubic feet of natural gas to one barrel of crude oil.Investments in unevaluated properties and major development projects are not amortized until proved reserves associated with the projects can be determined or until impairment occurs.If the results of an assessment indicate that the properties are impaired, the amount of the impairment is added to the capitalized costs to be amortized. Under the full cost method of accounting, a ceiling test is performed each quarter.The full cost ceiling test is an impairment test prescribed by SEC regulations.The ceiling test determines a limit on the book value of oil and gas properties.The capitalized costs of proved and unproved oil and gas properties, net of accumulated depreciation, depletion, and amortization, and the related deferred income taxes, may not exceed the estimated future net cash flows from proved oil and gas reserves, less future cash outflows associated with asset retirement obligations that have been accrued, plus the cost of unevaluated properties not being amortized, plus the lower of cost or estimated fair value of unevaluated properties being amortized.Prices are held constant for the productive life of each well.Net cash flows are discounted at 10%.If net capitalized costs exceed this limit, the excess is charged to expense and reflected as additional accumulated depreciation, depletion and amortization.The calculation of future net cash flows assumes continuation of current economic conditions.Once impairment expense is recognized, it cannot be reversed in future periods, even if increasing prices raise the ceiling amount.No provision for impairment was required for either the three or six months ended February 28, 2013 or February 29, 2013. The oil and natural gas prices used to calculate the full cost ceiling limitation are based upon a 12 month rolling average, calculated as the unweighted arithmetic average of the first day of the month price for each month within the 12 month period prior to the end of the reporting period, unless prices are defined by contractual arrangements.Prices are adjusted for basis or location differentials. Oil and Gas Reserves:Oil and gas reserves represent theoretical, estimated quantities of crude oil and natural gas which geological and engineering data estimate with reasonable certainty to be recoverable in future years from known reservoirs under existing economic and operating conditions. There are numerous uncertainties inherent in estimating oil and gas reserves and their values, including many factors beyond the Company’s control. Accordingly, reserve estimates are different from the future quantities of oil and gas that are ultimately recovered and the corresponding lifting costs associated with the recovery of these reserves. 7 Table of Contents The determination of depletion and amortization expenses, as well as the ceiling test calculation related to the recorded value of the Company’s oil and natural gas properties, is highly dependent on estimates of proved oil and natural gas reserves. Capitalized Overhead:A portion of the Company’s overhead expenses are directly attributable to acquisition and development activities.Under the full cost method of accounting, these expenses in the amounts showing in the table below were capitalized in the full cost pool: Three Months Ended Six Months Ended (in thousands) (in thousands) February 28, February 29, February 28, February 29, Capitalized Overhead $ $ 86 $ $ Well Costs Payable:The cost of wells in progress are recorded as incurred, generally based upon invoiced amounts or joint interest billings (“JIB”).For those instances in which an invoice or JIB is not received on a timely basis, estimated costs are accrued to oil and gas properties, generally based on the Authorization for Expenditure (“AFE”). Other Property and Equipment:Support equipment (including such items as vehicles, well servicing equipment, and office furniture and equipment) is stated at the lower of cost or market.Depreciation of support equipment is computed using primarily the straight-line method over periods ranging from five to seven years. Asset Retirement Obligations:The Company’s activities are subject to various laws and regulations, including legal and contractual obligations to reclaim, remediate, or otherwise restore properties at the time the asset is permanently removed from service.Calculation of an asset retirement obligation ("ARO") requires estimates about several future events, including the life of the asset, the costs to remove the asset from service, and inflation factors.The ARO is initially estimated based upon discounted cash flows over the life of the asset and is accreted to full value over time using the Company’s credit adjusted risk free interest rate.Estimates are periodically reviewed and adjusted to reflect changes. The present value of a liability for the ARO is initially recorded when it is incurred if a reasonable estimate of fair value can be made.This is typically when a well is completed or an asset is placed in service.When the ARO is initially recorded, the Company capitalizes the cost (asset retirement cost or “ARC”) by increasing the carrying value of the related asset.ARCs related to wells are capitalized to the full cost pool and subject to depletion.Over time, the liability increases for the change in its present value (accretion of ARO), while the net capitalized cost decreases over the useful life of the asset, as depletion expense is recognized.In addition, ARCs are included in the ceiling test calculation for valuing the full cost pool Oil and Gas Sales:The Company derives revenue primarily from the sale of crude oil and natural gas produced on its properties. Revenues from productionon properties in which the Company shares an economic interest with other owners are recognized on the basis of the Company's pro-rata interest.Revenues are reported on a gross basis for the amounts received before taking into account production taxes and lease operating costs, which are reported as separate expenses. Revenue is recorded and receivables are accrued using the sales method, which occurs in the month production is delivered to the purchaser, at which time ownership of the oil is transferred to the purchaser. Payment is generally received between thirty and ninety days after the date of production. Provided that reasonable estimates can be made, revenue and receivables are accrued to recognize delivery of product to the purchaser.Differences between estimates and actual volumes and prices, if any, are adjusted upon final settlement. 8 Table of Contents Major Customers and Operating Region:The Company operates exclusively within the United States of America.Except for cash and equivalent investments, all of the Company’s assets are employed in and all of its revenues are derived from the oil and gas industry.The table below presents the percentages of oil and gas revenue that was purchased by major customers. Three Months Ended Six Months Ended February 28, February 29, February 28, February 29, Major Customers Company A 58% 81% 61% 78% Company B 14% 13% 14% 19% Company C 13% - - - The Company sells production to a small number of customers, as is customary in the industry.Based on the current demand for oil and natural gas, the availability of other buyers, and the Company having the option to sell to other buyers if conditions so warrant, the Company believes that its oil and gas production can be sold in the market in the event that it is not sold to the Company’s existing customers. However, in some circumstances, a change in customers may entail significant transition costs and/or shutting in or curtailing production for weeks or even months during the transition to a new customer. Accounts receivable consist primarily of trade receivables from oil and gas sales and amounts due from other working interest owners whom have been billed for their proportionate share of well costs.The Company typically has the right to withhold future revenue disbursements to recover outstanding joint interest billings on outstanding receivables from joint interest owners. Customers with balances greater than 10% of total receivable balances as of each of the periods presented are shown in the following table: Major Customers As of February 28, 2013 As of August 31, 2012 Company A 29% 35% Company B 22% 30% Stock-Based Compensation:The Company recognizes all equity-based compensation as stock-based compensation expense based on the fair value of the compensation measured at the grant date, calculated using the Black-Scholes-Merton option pricing model.The expense is recognized over the vesting period of the respective grants.See Note 12 for additional information. 9 Table of Contents Earnings Per Share Amounts:Basic earnings per share includes no dilution and is computed by dividing net income or loss by the weighted-average number of shares outstanding during the period.Diluted earnings per share reflect the potential dilution of securities that could share in the earnings of the Company.The number of potential shares outstanding relating to stock options and warrants is computed using the treasury stock method.Potentially dilutive securities outstanding are not included in the calculation when such securities would have an anti-dilutive effect on earnings per share.The following table sets forth the share calculation of diluted earnings per share: Three Months Ended Six Months Ended February 28, February 29, February 28, February 29, Weighted-average shares outstanding-basic Potentially dilutive common shares from: Stock Options Warrants Weighted-average shares outstanding - diluted The following potentially dilutive securities, which could dilute future earnings per share, were excluded from the calculation because they were anti-dilutive: Three Months Ended Six Months Ended February 28, February 29, February 28, February 29, Warrants Employee stock options Total Income Taxes:Income taxes are computed using the asset and liability method.Accordingly, deferred tax assets and liabilities are recognized for the future tax consequences attributable to differences between the financial statement carrying amounts of existing assets and liabilities, their respective tax bases as well as the effect of net operating losses, tax credits and tax credit carry-forwards.Deferred tax assets and liabilities are measured using enacted tax rates expected to apply to taxable income in the year in which the differences are expected to be recovered or settled.The effect on deferred tax assets and liabilities due to a change in income tax rates is recognized in the results of operations in the period that includes the enactment date. No significant uncertain tax positions exist.The Company’s policy is to recognize interest and penalties related to uncertain tax benefits in income tax expense.As of February 28, 2013, the Company has not recognized any interest or penalties related to uncertain tax benefits. Financial Instruments and Hedging Activities:The Company considers cash in banks, deposits in transit, and highly liquid debt instruments purchased with original maturities of three months or less to be cash and cash equivalents.A substantial portion of the Company’s financial instruments consist of cash and cash equivalents, accounts receivable, accounts payable, accrued liabilities, and obligations under the revolving line of credit facility, all of which are considered to be representative of their fair value due to the short-term and highly liquid nature of these instruments. 10 Table of Contents Financial instruments whether measured on a recurring or non-recurring basis, are recorded at fair value.A fair value hierarchy, established by the Financial Accounting Standards Board, prioritizes the inputs used to measure fair value.The hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). As discussed in Note 7, the Company incurred asset retirement obligations during the periods presented, the value of which was determined using unobservable pricing inputs (or Level 3 inputs).The Company uses the income valuation technique to estimate the fair value of the obligation using several assumptions and judgments about the ultimate settlement amounts, inflation factors, credit adjusted discount rates, and timing of settlement. Recent Accounting Pronouncements: The Company evaluates the pronouncements of various authoritative accounting organizations to determine the impact of new pronouncements on US GAAP and the impact on the Company.There were various updates recently issued by the Financial Accounting Standards Board, most of which represented technical corrections to the accounting literature or application to specific industries and are not expected to a have a material impact on the Company's consolidated financial position, results of operations or cash flows. 11 Table of Contents 2. Property and Equipment Capitalized costs of property and equipment at February 28, 2013, and August 31, 2012, consisted of the following: As of As of February 28, August 31, (in thousands) (in thousands) Oil and gas properties, full cost method: Unevaluated costs, not subject to amortization: Lease acquisition and other costs $ $ Wells in progress Subtotal, unevaluated costs Evaluated costs: Producing and non-producing Total capitalized costs Less, accumulated depletion ) ) Oil and gas properties, net Other property and equipment: Vehicles Leasehold improvements 71 71 Office equipment Land 44 44 Less, accumulated depreciation ) ) Other property and equipment, net Total property and equipment, net $ $ Periodically, the Company reviews its unevaluated properties to determine if the carrying value of such assets exceeds estimated fair value. The reviews for the three months and six months ended February 28, 2013 and February 29, 2012 indicated that estimated fair values of such assets exceeded carrying values, thus revealing no impairment. The full cost ceiling test, explained in Note 1, and, as performed for the three months and six months ended February 28, 2013 and February 29, 2012, similarly revealed no impairment of oil and gas assets. 12 Table of Contents 3. Acquisition On October 23, 2012, the Company entered into a definitive purchase and sale agreement (“the Agreement”), with Orr Energy, LLC (“Orr”), for its interests in 36 producing oil and gas wells and approximately 3,933 gross (3,196 net) mineral acres (the “Orr Assets”). On December 5, 2012, the Company closed the transaction for a combination of cash and stock.Orr received 3,128,422 shares of the Company’s common stock valued at $13.5 million and cash consideration of approximately $29.0 million. Transaction costs related to the acquisition were approximately $109,000, all of which were recorded in the statement of operations within the general and administrative expenses line item for the three and six months ended February 28, 2013.No material costs were incurred for the issuance of the shares of common stock. The acquisition is accounted for using the acquisition method under ASC805, Business Combinations, which requires the acquired assets and liabilities to be recorded at fair values as of the acquisition date of December 5, 2012.The following table summarizes the preliminary purchase price and the preliminary estimated values of assets acquired and liabilities assumed and is subject to revision as the Company continues to evaluate the fair value of the acquisition (in thousands): Preliminary Purchase Price December 5, Consideration Given Cash $ Synergy Resources Corp. Common Stock * Total consideration given $ Preliminary Allocation of Purchase Price Proved oil and gas properties $ Unproved oil and gas properties Total fair value of oil and gas properties acquired Working capital $ ) Asset retirement obligation ) Fair value of net assets acquired $ Working capital acquired was estimated as follows: Accounts receivable Accrued liabilities and expenses ) Total working capital $ ) * The fair value of the consideration attributed to the Common Stock under ASC 805 was based on the Company's closing stock price on the measurement date of December 5, 2012. (3,128,422 shares at $4.32 per share) 13 Table of Contents Pro Forma Financial Information As stated above, on December 5, 2012, the Company completed an acquisition of oil and gas properties from Orr Energy.Below are the combined results of operations for the three and six months ended February 28, 2013 and February 29, 2012 as if the acquisition had occurred on September 1, 2011. The unaudited pro forma results reflect significant pro forma adjustments related to funding the acquisition through the issuance of common stock, additional depreciation expense, costs directly attributable to the acquisition and costs incurred as a result of the Orr Energy acquisition. The pro forma results do not include any cost savings or other synergies that may result from the acquisition or any estimated costs that have been or will be incurred by the Company to integrate the properties acquired.The pro forma results are not necessarily indicative of what actually would have occurred if the acquisition had been completed as of the beginning of the period, nor are they necessarily indicative of future results. Three Months Ended Six Months Ended (in thousands) (in thousands) February 28, February 29, February 28, February 29, Oil and Gas Revenues $ Net income $ Earnings per common share Basic $ Diluted $ 4. Interest Expense The components of interest expense recorded for the three months and six months ended February 28, 2012 and February 29, 2012, consisted of the following: Three Months Ended Six Months Ended (in thousands) (in thousands) February 28, February 29, February 28, February 29, Revolving bank credit facility at a variable rate $ $
